United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3918
                        ___________________________

                                  Lydia M. Martin,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

                         Arkansas Department of Health,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: July 7, 2017
                                Filed: July 25, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Lydia M. Martin appeals district court1 orders dismissing some claims for
failure to state a claim, and granting summary judgment to defendant on her

      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
remaining claim, in her employment-discrimination action against the Arkansas
Department of Health (ADH). After de novo review of the issues that Martin raises,
as we understand them, we find no basis for overturning the entry of judgment in
ADH’s favor. The judgment of the district court is therefore affirmed. See 8th Cir.
R. 47B.
                      ______________________________




                                        -2-